Exhibit 10.1
[Letterhead of Morvillo, Abramowitz, Grand, Iason, Anello & Bohrer, P.C.]
(212) 880-9460
espiro@maglaw.com
April 30, 2009
BY HAND
Glenn M. Kurtz, Esq.
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036-2787
Re: Loral Space & Communications Inc.
Dear Glenn:
I am writing to memorialize the terms of the settlement agreement reached at the
conclusion of the mediation session held before Justice Joseph T. Walsh on
April 23, 2010. The mediation was conducted between representatives of a Special
Committee of the Board of Directors of Loral Space & Communications Inc.
(“Loral”) and Dr. Mark Rachesky, Mr. Hal Goldstein and Mr. Sai Devabhaktuni
(together, the “MHR Directors”). As you know, Loral has delegated to the Special
Committee authority to resolve the claim for indemnification asserted by the MHR
Directors against Loral.
By letters dated January 22, March 20 and July 7, 2009, the MHR Directors
requested indemnification from Loral in the amount of $18,371,485.11. In
addition, pursuant to Delaware law and the terms of the Officers’ and Directors’
Indemnification Agreements between Loral and the MHR Directors, the MHR
Directors requested reimbursement for all legal fees and expenses incurred in
pursuing their claims to indemnification.
Loral, the MHR Directors and the MHR Entities1 agree that, in full and final
settlement of all claims that the MHR Directors and the MHR Entities may have
against Loral
 

      1   For purposes of this letter, the “MHR Entities” are MHR Fund
Management LLC, MHR Capital Partners Master Account LP, MHR Capital Partners
(100) LP, MHR Institutional Partners LP, MHRA LP, MHRM LP, MHR Institutional
Partners II LP, MHR Institutional Partners II A LP, MHR Institutional Partners
III LP, MHR Advisors LLC, MHR Institutional Advisors LLC, MHR Institutional
Advisors II LLC, and MHR Institutional Advisors III LLC.

 

 



--------------------------------------------------------------------------------



 



Glenn M. Kurtz, Esq.
April 30, 2010
Page 2 of 3
for legal fees and expenses incurred in connection with (i) In re: Loral Space &
Communications Consolidated Litigation in the Court of Chancery of the State of
Delaware, (ii) Babus v. Targoff in the Supreme Court of the State of New York,
County of New York, (iii) the related SEC investigation, and (iv) any other
related matters (collectively, the “Legal Matters”), Loral shall pay to a party
or parties designated by the MHR Directors the sum of $14.1 million. In
addition, pursuant to the terms of Loral’s Officers’ and Directors’
Indemnification Agreements, Loral shall pay to a party or parties designated by
the MHR Directors the sum of $256,821.25 as reimbursement for any and all fees
and expenses incurred by the MHR Directors in pursuing their indemnification
claim. Loral’s payments pursuant to this paragraph shall be made as soon as
practicable, but, in any event, no later than May 7, 2010, provided, that the
MHR Directors, may, in their sole discretion and by written notice to Loral,
extend this deadline. The MHR Directors and MHR Entities agree that, in
consideration of the foregoing payments, they release and relinquish any and all
claims that they, or any of them, may have against Loral for payment,
reimbursement, or contribution for legal fees and expenses incurred in
connection with the Legal Matters or in pursuing the MHR Directors’ claim for
indemnification.
To confirm our clients’ agreement to the foregoing, please have the MHR
Directors and a representative of the MHR Entities sign this letter below. I
will arrange for John Stenbit, as sole member of the Special Committee, also to
sign this letter below. This letter agreement may be signed in counterparts, all
of which together shall constitute a single document, and faxed or pdf copies
shall be deemed originals.
Thank you for your cooperation in resolving this matter.

            Sincerely,
      /s/ Edward M. Spiro/BLT       Edward M. Spiro   

 

 



--------------------------------------------------------------------------------



 



         

Glenn M. Kurtz, Esq.
April 30, 2010
Page 3 of 3

          ACCEPTED AND AGREED TO:    
 
        /s/ Mark Rachesky
 
MARK RACHESKY    
 
        /s/ Hal Goldstein_
 
HAL GOLDSTEIN    
 
        /s/ Sai Devabhaktuni
 
SAI DEVABHAKTUNI    
 
        MHR ENTITIES (as defined in footnote 1)    
 
       
By:
  /s/ Hal Goldstein
 
Hal Goldstein    
 
        SPECIAL COMMITTEE OF THE BOARD OF
DIRECTORS OF LORAL SPACE & COMMUNICATIONS INC.    
 
       
By:
  /s/ John P. Stenbit
 
John P. Stenbit    

 

 